CRIST, Judge.
On September 13, 1982, the Circuit Court for Monroe County entered a default judgment against J.P. Sauer & Sohn, GMBH, a West German corporation that manufactured an allegedly defective revolver, and Hawes Firearms Co., a California corporation under contract to distribute J.P. Sauer & Sohn products in the United States. On March 31, 1983, this Court granted defendants leave to file a notice of appeal out of time.
Defendants present, in effect, three points. They first claim error in the trial court’s grant of default judgment against them because defective service of process failed to confer the court with personal jurisdiction over them. Next, they claim plaintiff’s action should have been barred by the applicable statute of limitations. Finally, they claim a lack of “contacts” with the State of Missouri prevented Missouri courts from exercising personal jurisdiction over them.
The simple answer to defendants’ contentions is “that a default judgment is not appealable in the absence of a motion to set aside or vacate.” Vonsmith v. Vonsmith, *647666 S.W.2d 424 (Mo. banc 1984). Accordingly, we dismiss the attempt to appeal directly from the entry of the default judgment.
Appeal dismissed.
DOWD, C.J., and PUDLOWSKI, J., concur.